Citation Nr: 0300621	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to an increased evaluation for residuals, 
including malunion and cystic change, of a right 
carponavicular fracture status post bone graft for 
nonunion, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from February 1971 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Fargo, North 
Dakota, Regional Office (RO).


FINDING OF FACT

The veteran's right wrist disorder is not manifested by 
either ankylosis nor significant limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for residuals, including malunion and cystic 
change, of a right carponavicular fracture status post 
bone graft for nonunion, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002), 
and VA duties have been codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In a May 1999 statement, his representative said the 
veteran was seeking additional medical evidence, but none 
has been submitted.  The file includes VA examination 
reports and recent treatment records.  Finally, in a 
November 2002 letter, the Board advised the veteran of the 
provisions of VCAA, and of the evidence needed to 
substantiate his claim for an increased evaluation for a 
right wrist disorder, and offered to obtain evidence from 
health care providers he identified, but he did not 
respond to the letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.  Hence, the Board may address 
the merits.

With regard to other relevant law, the Board is not 
concerned, in this case, with service connection, as that 
has already been established; it is the level of 
disability that is of concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Still, each disability must be viewed in 
relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes 
specific ratings are determined by the application of 
criteria that are based on the average impairment of 
earning capacity caused by the rated disability, and those 
specific ratings are generally considered adequate to 
compensate for considerable loss of working time due to 
exacerbations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  When there is a question as to which of two 
evaluations should be assigned, the higher evaluation is 
assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on 
motion are all symptoms which must be considered.  The 
assignment of an accurate evaluation requires an 
assessment of anatomical damage and functional loss with 
respect to the foregoing elements.  Functional loss may be 
due to anatomical damage manifested by deformity, by the 
absence of necessary bones, muscles, or associated 
structures, by adhesions, by defective innervation, or by 
other pathology.  Functional loss may also be due to pain, 
but complaints of pain must be supported by adequate 
evidence of pathology and by the visible behavior of the 
claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Turning now to the evidence, the Board notes that, in 
September 1971, the veteran sustained a right wrist injury 
and was treated for a carponavicular fracture.  After 
right wrist injuries in May and September 1972, X rays 
revealed nonunion of the carponavicular and, in November 
1972, he underwent an iliac bone graft repair.  Subsequent 
X rays revealed malunion of the carponavicular, and the 
veteran was declared medically unfit for duty and 
discharged.

An April 1981 RO decision granted service connection for a 
right wrist disorder and assigned a noncompensable 
evaluation.

The earliest medical record in the file relative to the 
right wrist is a January 1990 evaluation by Mark Lundeen, 
MD.  Range of motion of the wrist was from 30 degrees of 
dorsiflexion to 80 degrees of palmar flexion.  Ulnar 
deviation was to 5 degrees.  X rays showed minimal 
degenerative change.

In an April 1990 hearing officer's decision the veteran 
was awarded a 10 percent evaluation for his right wrist 
disorder.

At a November 1998 VA orthopedic examination, the veteran 
complained of right hand and wrist pain exacerbated by 
use.  The examiner noted that a wrist brace was needed to 
reduce pain.  On examination, there was no tenderness, 
deformity, or edema of the right hand or wrist.  The 
veteran could touch the tips of the second, third, and 
fourth fingers with his thumb, but failed by 1 cm to reach 
the tip of the fifth finger.  There was grip weakness in 
the right hand, but greater weakness in the nonservice 
connected left hand.  Range of motion was from 38 degrees 
of dorsiflexion to 44 degrees of palmar flexion, and from 
10 degrees of ulnar deviation to 10 degrees of radial 
deviation.  The veteran was able to pick up several small 
objects including a dime, button and a paper clip.  The 
examiner directed exercise of the wrist, during which 
there was evidence of pain, but after which, there was no 
significant decrease in range of motion and no evidence of 
incoordination or excessive fatigability.  (The losses 
were two degrees in palmar flexion, and 6 degrees in 
dorsiflexion.)  X rays showed the cystic change previously 
seen in the carponavicular to be more prominent.

In a November 1998 report prepared at the behest of the 
RO, the veteran said he had lost 9 days during the 
preceding 12 months due to medical appointments or to pain 
in his wrist or leg.

A 2001 VA treatment record noted no right wrist pain 
currently and episodic pain was controlled by ibuprofen.

A 2002 VA treatment record noted increased episodic right 
wrist pain still controlled by ibuprofen, but a wrist 
brace and capsaicin cream were also prescribed.  X rays 
showed cystic change in the right wrist unchanged from 
November 1998 X rays.

Turning to the rating criteria under the provisions of 
Diagnostic Code 5215 (limitation of motion of the wrist), 
a 10 percent evaluation is warranted if dorsiflexion is 
limited to 15 degrees, or if palmar flexion is limited in 
line with the forearm.  This is the highest evaluation 
warranted under Diagnostic Code 5215.  Here, however, the 
evidence shows that the veteran has dorsiflexion to 38 
degrees and palmar flexion to 44 degrees.  Thus, his right 
wrist disorder does not even warrant a 10 percent 
evaluation pursuant to Code 5215 for a limitation of wrist 
motion.  While an evaluation greater than 10 percent is 
warranted under Code 5214, if the wrist is ankylosed 
(i.e., frozen or immobile) it is clear that that is not 
the case here.  In sum, there is no evidence of ankylosis 
so as to warrant an evaluation therefor, and an evaluation 
greater than 10 percent is not warranted for limitation of 
motion of the wrist.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002).  In the 
present case, however, the veteran is receiving the 
maximum disability rating available under Diagnostic Code 
5215 for limitation of motion, and consideration of 
functional loss due to pain would not lead to a higher 
evaluation under this code.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997). 


ORDER

An increased evaluation for residuals, including malunion 
and cystic change, of a right carponavicular fracture 
status post bone graft for nonunion is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

